            Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SILVIA M. O'HARO,

                       Plaintiff                 CIVIL ACTION NO 1:18-CV-2073
            r~
                                                 Honorable Christopher C. Conner
HARRISBURG AREA COMMUNITY
COLLEGE

                       Defendant


                                   LIST OF EXHIBITS

 EXHIBIT A                 Hagerstown Community College Transcript

 EXHIBIT B                 Shippensburg University Transcript

 EXHIBIT C                 Second Affidavit of Caren LaRue




7569910.1
Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 2 of 16




                         Exhibit "A
            Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 3 of 16



Mrs. Silvia M. O'Haro                                                       07/18/19
                                                                            PAGE   1

                                                             ID Number: 0132661
                                                                   SSN:
       Mrs. Silvia M. O'Haro                                Birth Date:
                                                          Active Progs:

                                                                Comments:




Fall 1998

MAT-098     Basic Arithmetic Skills               2.0    2.0    B       0.00

              CR Type: I                Totals:   2.0    2.0    0.00    0.00
Cumulative:                             Totals:   2.0    2.0    0.00    0.00
ACADEMIC AMNESTY - 06/04

Spring 1999

MAT-099     Elementary Algebra                    3.0    3.0    C       0.00
RDG-098     Vocabulary Building                   3.0    3.0    C       0.00

              CR Type: I                Totals:   6.0    6.0    0.00    0.00
Cumulative:                             Totals:   8.0    8.0    0.00    0.00
ACADEMIC AMNESTY - 06/04

Fall 1999

ENG-099     Basic English                         0.0    0.0 MP         0.00
MAT-100     Intermediate Algebra-Lec              3.0    3.0 D          0.00

              CR Type: I                Totals:    3.0    3.0   0.00    0.00
Cumulative:                             Totals:   11.0   11.0   0.00    0.00
ACADEMIC AMNESTY - 06/04

Spring 2000

MAT-101     College Algebra                        3.0   0.0    F   R   0.00 GENED
ENG-100     Developmental Composition              3.0   3.0    C       0.00
RDG-099     Reading                                3.0   3.0    B       0.00

              CR Type: I                Totals:    9.0    6.0   0.00    0.00
Cumulative:                             Totals:   20.0   17.0   0.00    0,00
ACADEMIC AMNESTY - 06/04

Fall 2000

                        -- Continued on Next Page --




Mrs. Silvia M. O'Haro                                                       07/18/19
                                                                            PAGE   2

                                                              ID Number: 0132681
                                                                    SSN:
          Mrs. Silvia M. O'Haro                              Birth Date:
                                                           Active Progs:

                                                                Comments:




                                                    CONFIDENTIAL                       HCC000012
            Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 4 of 16




ENG-101    English Composition                       3.0     3.0    C       0.00 GENED
MAT-101    College Algebra                           0.0     0,0    W   R   O.OQ GENED

              CR Type: O                 Totals:      3.0     3.0   0.00    0.00
Cumulative:                              Totals:     23.0    20.0   0.00    0.00
ACADEMIC AMNESTY - 06/04

Transfez Courses

PSY-101    General Psychology    HARRISBURG   AREA   0.0     3.0            0.00
BIO-110    Human Biology         HARRISBURG   AREA   0.0     3.0            0.00
PSY-206    Abnormal Psycholog    HARRISBURG   AREA   0.0     3.0            0.00
BIO-103    Numan Anatomy & Ph    HARRISBURG   AREA   0.0     4.0            0.00
BIO-103L   Anatomy b Physiolo    HARRISBURG   AREA   0.0     0.0            0.00
BIO-104    Human Anatomy & Ph    HARRISBURG   AREA   0.0     4.0            0.00
BIO-104L   Anatomy & Physiolo    HARRISBURG   AREA   0.0     0.0            0.00
SOC-101    Introduction to So    HARRISBURG   AREA   0.0     3.0            0.00
SPD-103    Public Speaking       HARRISBURG   AREA   0.0     3.0            0.00
HUM-GEN    Humanities - Gen E    HARRISBURG   AREA   0.0     3.0            0.00
BIO-205    Microbiology          HARRISBURG   AREA   0.0     4.0            0.00
BIO-205L   Microbiology: Lab     HARRISBURG   AREA   0.0     0.0            0.00
CHM-GEN    Chemistry - Gen Ed    HARRISBURG   AREA   0.0     3.0            0.00
PSY-204    Dev psych: Lifespa    HARRISBURG   AREA   0.0     3.0            0.00
MAP-102    Medical Terminolog    HARRISBURG   AREA   0.0     3.0            0.00

                 CR Type: T              Totals:     0.0     39.0   0.00    0.00
Cumulative:                              Totals:     0.0     39.0   0.00    0.00

Spring 2001

CHM-101 Introductory College Chemistry               4.0     0.0    F       0.00 GENED
CHM-lO1L Intro College Chem: Lab                     0.0     0.0            0.00
ENG-102 Composition and Literature                   3.0     3.0    C       0.00
                ACAD AMNESTY 06-2004

                 CR Type: 0              Totals:      7.0     3.0   0.00    0.00
Cumulative:                              Totals:      7.0    42.0   0.00    0.00

                              Continued on Next Page




Mrs. Silvia M. O'Haro                                                           07/16/19
                                                                                PAGE   3

                                                                  ID Number: 0132681
                                                                        SSN:
          Mrs   Silvia M. O'Haro                                 Birth Date:
                                                               ACCive Progs:

                                                                    Comments:




Summer 2015

MAT-101     College Algebra                            3.0    3.0   B       9.00 GENED

                  CR Type: I              Totals:     3.0     3.0   3.00    9.00
Cumulative:                               Totals:    10.0    45.0   3.00    9.00

Fall 2018

ART-101     Introduction to Visual Arts                3.0    3.0   B       9.00 GENED




                                                        CONFIDENTIAL                       HCC000013
           Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 5 of 16



ANT-201   Cultural Anthropology                 3.0   3.0    B       9.00 GENED

               CR Type: I            Totals:    6.0    6.0   3.00   18.60
Cumulative:                          Totals:   16.0   51.0   3.00   27.60

Spring 2019

ECO-201   Macroeconomic Principles              3.0    3.0   C       6.OU GENED
PSY-208   Theories of Personality               3.0    3.0   A      12.00

               CR Type: i            Totals:    6.0    6.0   3.00   18,00
Cumulative:                          Totals:   22.0   57.0   3.00   45.00
***i*M***~k**kM******kf***i****~***********M********#*******k*********Mx******

AA - Associate of Arts Degree Awarded on 04/19
 Majors                    Minors                    Specializations
 ------------------------- ------------------------- -------------------------
 PSY   - Psychology
.*.*++.+.+...~*r.+.«*+r.*+:.....:.++t.....a+.a.++t.«rite...++r+++.r.+.+..++.+.




                      "*• End Of Report ***




                                                  CONFIDENTIAL                    HCC000014
Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 6 of 16




                          Exhibit "B"
                     Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 7 of 16

                                                                                                                    SHIPPENSBURG UNIVERSITY
                                                                                                                          1871 Old Main Drive
                                                                                                                      Shippensburg, PA 17257-2299
       Studont No: 600321985                                                                                                 www.ship.edu
       Record of: Silvia Monioa O'Haro
                                                                                                                                          Date Issued: 25-JUL-2019
                                                                               Courea Level: Undergraduate
                                                                                 Only Adtni.t: Sall 2019                                                Page:    1



      isaved To: BARLEY SNYDER
                 ATTORNBY3 AT LAW
                 126 E KING ST                                                              CR3E      NO.      COUR9E TI'CLE                      CR6D GRD      PT3 R
                 LANCASTER, PA 17602

                                                                                            Transfer Snforaation continued:
Current Program                                                                                  Ehrn:          6.000 QPta:                     0.00
Bachelor of Arta                                                                              GPA-Hrs:              0.000 GPA:                  0.000
           Collage         College of Arte and Sciences
             Major         Psyohology                                                       Fall 2010                Narriaburq Acea Cmty College

CRSE    NO.         COVR9E TITLE                               CRSD GRD       PTS   R       PSY      330       Abnormal Psychology                3.000 TR
                                                                                                     Ehra:   3.000 QPta:   0.00
                                                                                              GPA-Hra:       0.000 GPA:    0.000


TAAHSFER CRBDIT ACCHPTED BY THE SNSTITUTION:                                                Spring 2011              Harrisburg Area Cmty Collega

Fall 2000                   Hagaratorn Cmty College                                         BIO      237       Human Anatomy 6 Physiology I       4.000 TR
                                                                                                     Ehra:   4.000 QPte:   0.00
ENG   114          Writ Int First Yz Sm                        3.000 TR                       GPA-Hre:       O.00D GPA:    0.000
      Ehra:     3.Q06 QPts:   0.00
   GPA-Hre:     0.000 GPA:    0.000                                                         9~ar 2011                Harrisburg Area Cmty Collega


Spring 2001                 Hagerstown CinCy College                                        HC3  100           Intro Numan Comm                   3.000 TIt
                                                                                                 Ehra:       3.000 QPta:   0.00
ENG   250         Intro to Literature                           3.000 TA                      GPA-Nra:       0.000 GPA:    0.000
      Ehre:     3.000 QPte:  0.00
   GPA-Hre:     0.000 6PA:   O.000                                                          Suer 2011                Harrisburg Araa Cmty College


Sunanar 2015                Ragerato~+n Cmty College                                        SOC      101       Intr Soo Society Div               3.000 TR
                                                                                                     Ehrn:   3.000 QPta:   0.00
MAT   OQ9         Math Transfer - Req                           3.000 TR                       GPA-Hra:      0.000 GPA:    0.000
      Ehra:     3.000 QPte:  0.00
   GPA-Hrs:     0.000 GPA:   0.000                                                          Fall 2011                Harrisburg Area Cmty College


Fall 2018                   Hagaretovn Cmty College                                         BIO      220       Microbiology                       4.000 TR
                                                                                            ESC      001       Exercise 3ci Tranafr               1.000 TR
ANT   211         Cult Anthropology                             3.000 TR                    PHL      105       Ethical Theories 6 Problems        3.000 TR
ART   101         Art Appreciation                              3.000 TR                          Ehra:      8.000 QPta:   0.00
      Ehra:     6.000 QPta:  0.00                                                              GPA-Nra:      0.000 6PA:    0.000
   GPA-Hsa:     0.000 GPA:   0.000
                                                                                            Spring 2012              Harriaburq Area Cmty College
Spring 20]9                 Hagerstown Cmty College
                                                                                            BIO      238       Herman Anatomy i Physiology II       d.000 TR
ECO   301          Prin oP MactO                                3.000 TR                    Ct~(  105          Chm Obaery Approach                  3.000 TR
P9Y   240          Psych Personality                            3.000 TR                          Ehra:      7.000 QPte:    0.00
      Ehra:     6.000 QPte:   0.00                                                             GPA-Hra:      0.000 GPA:     0.000
   GPA-Hra:     0.000 GPA:    0.000
                                                                                            Fall 2012                Harrisburg Area Cmty College
Spring 2010                 Harriaburq Area Cmty College
                                                                                            BLC      001       Elective Transfer                  2.000 TR
BIO     150         Human Hiology                               3.000 TR                    ESC      278       Medical Terminology                3.000 TR
P9Y     101         General Peyohology                          3.000 TR                                              CONTINUED ON PAGE   2
                          CONTINUED ON N&XT COLl7MN




This officiaity sealed and signed transcript is printed on blue SCRIP-SAFES security paper
with the name o(the university printed in white type across the face of the document. A raised
seal Is not required. When photocopied the institution name and the word COPY
                                                                                 i~p,Ri~'.-'~NTIAL
latent image. A BLACK ON WHITE OR A-COLOR COPY SHOULD NOT BE ACC'~P                                                              Cathy J. Sp~~~~}0~~'~trar
                     Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 8 of 16

                                  sx~~~~~v~~~~~ ~~r~v~~ts~~~ ~~ ~~~v~vs~~,v~vA~
Office of the Registrar                                                 1X71 Old Mein Drive                                                                    Shippensburg, PA 17257


                          IVSTITUTI ~1 \'A~~IES                                                                              GRADING SYS1'E~~I

  1983        SBippcnsburg lJnivcrsity of Pennsylvania                                ~         E:xcellcnl                                                           4.0 yualily points
   JGO        Shippunsburg Suite Coll ~e                                              A-                                                                             3.7 quality points
  1927        Shippcnsbur~ StAle'fcac icrs College                                    ~;+                                                                            3.3 gustily points
   X73        Cumberland Valley Star Norm~il School                                   !3        C;ood                                                                3.0 qua~lit;~ points
Shippensburg Univcrsiry is a memb r of Y~nnsylvani.i's State System of                ~-                                                                             2.7 c}uality points
 fisher e duration.                                                                   C-+-                                                                           2.3 quality points
                                                                                      C         SnEist~ctary                                                         2A gciality points
                                                                                      U         Unsritisf~clory but pissing                                          I .0 quality points
                  CALENDAR AND RED1T SYSTCNt                                          ~'~       t'~ilure                                                             O.O (~UBG[y ~)OII1l5
                                                                                      1         Incomplete                                    S           S~~~isl~ctorY (C' or boner)
          Shippensburg University o crates on a semester c~le~zdar. The               Q         Deferred grade                                 U          Unsatisl~ctor~~
unit ofcredit is the semester Hour.                                                   N         Audit (nu credit)                              P          Pissed
                                                                                      W         Withdrawal                                    'I'         Credit I;y I{xnm
                                                                                      R         Rcpciitcd (gradu.~tc only)                    X           GivcJc nog submincd
                                                                                                                                              'I'I2       'I'ransli;r Credit
                            ACCRE ITATTON
                                                                                     Plus/minus grades el'lective Fall 1 ~)9? semester.
Middle Stages Connnission nn 1li~he liducalion (MSCI IF:)                              I'rcvious grndcs ttscd:                                1VI'                   l~~ithdre~+' passing
'1'hc Association to Advance Colic ~i1tc Schools of f3usincss (AACS[i                                                                         WP                     1~ithdrew failing,
lnlcrnationu!)
Accreditation I3o1rd I'or ~nginccrin~ ~ Technology {A[3G'I', Inc.}
A~tfdemy ol'Crimin<il Justice Sci~ncc • (ACJS)
Accrediting Council on I diicruion in I<~urnalism :end Mass Communication                                            ACADE~11C P'ORGIb'ENGSS
(ACGJMC}
American Chemical Society (ACS)                                                                  Undergraduaue students wBo leave withc4•awn from the tlnivcrsiry
Council on Soci~~l Work L`•ductuion (C SWC)                                          li>r live y~~rs tend hsrve tin un~icccpt~~blc QPA fvr rcadmissicrn may request
Cotu~cil I'or the Accreditulion of ;uun~elin~; ,md Related fiducutional              cuntiideralion for ac;tdemic Pirrgiv~ness. Under ~ic.~demic fi~r~iveness,
Programs (CACR~P)                                                                    previous cowsc ~vark at Shippcnsburg in wliicl~ ~ grade cif pit Ic~tst a "C„ was
[nternatioual Assuciution of Cuuns~li ig Services (InCS)                             received will he 31CCCrIC(I Il)1' CPC(III IIUI 1V1II I10( Ile Uti6(I Ih Cc1ICUIilU11~ (I1C
COUIIC11 Fpf EXCCntIOIIAI CI11IdfCt1 (CI C)                                          ~,)~I~. ~1C ~Ci111SCP~~t WI~I 51101t~ all course work taken f10(~ gCt1C~CS CCCCIVC({.
Council for the Accrcditution of Cdu uror Prcpau•ation {CAGP}                        but only courses ltiken alter forgiveness ~,vill he used in c~lculuting Utic QPA.
                                                                                     Course grades nnl calculalcd into the QI'A due to acn~lcmic forgiveness arc
                                                                                     ictcntiticd by ;~n asterisk (*) next to Qtr original giYidc.

                  QUALITY POI "1~ A~'CRACE (QPA)                                               SUBJECT' HGADIVGS ANU COURSE DESCRIPTIONS
           The qutilily point flvera~c    1PA) is c~►Iculaled by taking the total              for inl'ornrttion on su~jecl headings and cow•s~ descripti~ms,
number oP qu.iliry pt~ints earned and     ividing by tl~c nwnbcr of'GPA Hours.       please visit w~v~~~.sl~ip.cdti/catalog.
Courses which arc not incluJed in ~f       (21'n calciilatiun Fire inJicated by ~m
"G" (Exclude) in the "R" (Rcpcai) co      iron. The most recent course rcpc<it is
indicated by an ~•I.• (Inchide) in        c :•R„ (Repeat) column. An ~~~„             '1'O "CCST POR AU'CI1CN17C1'fY': Translucent globe icons ,bIUST be visible
dcsi~nation in the "R" (Repeaq cola       m indicntcs that the course brndc has        fnm~ fioth sideti when hold twvnrd a light source. The tike ol'this transcript is
been ~ve~aged into the {1Pn. l~or,~dd     iunal information regarding the repeat      printed on bloc SCRIP-tiAl'E:A pAper with the name of'thc instinriion appc~ring in
policy, please visit ~v~vw.shin.edu/cai                                                white type over the Ihcc of the entire document.
                                                                                         SHIPPENSBURG UNIVERSITY OF PENNSYLVANIA • SHIPPENSBURG UNIVERSITY OF
                                                                                         PENNSYLVANIA.SHIPPENSBURG UNIVERSITY OF PENNSYLVANIA• SHIPPENSBURG
                                                                                      ADDITIO\AL'I'L:S'fS: 7'hr iustituliontd n;mie and the word COPY appear un
                                                                                      71II1'l'OFIIC 1'01V5 Rti it IftlCOI 11119~C. WIICII llllti ~)il})Cf IS [OUCIII'CI I)Y ~r~till I1C~UI(I I)ICBI'II,
                          COURSE n            BERiNC                                  an :mthenlic document will stain brawn. A block and t~hitc nr color copy of this
                                                                                      document is »ot an original ;sad shooed not be ~cccplcd as nn ofticinl insiiiution;d
 IOU— I<))            Introductory I.c                                                document. This document cannot be released w a third party ~~~ithout U~c ~~~riUcn
 200 — 299            Lo~vcr Division                                                 consent of ll~e suidcnt. This is in accordance with the ~atnily C•.ducational Rights
 300 — 394            Upper Division                                                  :rod Privacy Acs of 1974. If you h~rve auy yuestions:~buut Iltis document, please
 4{10-499             I)u11 Level (Up         Division/M~islcr's)                     contact our office at (717) 477-1331. AL'I'~RA'I'[ON OP 'fll(S llOCUMGN'C
 SUU — G99            Master's                                                        MAY [3G A CRIMINALOl'I~LN51i!
 700 — 799            Mister's/Dodo                                                    IG3?351G
 R00 — 899            Doctoral




Rev. 9/2016
                                                                            CONFIDENTIAL                                                                   SHIP000003
                    Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 9 of 16

                                                                                                   SHIPPENSBURG UNIVERSITY
                                                                                                         1871 Old Main Orive
                                                                                                     Shippensburg, PA 17257-2299
      Student No: 600321985                                                                                 WINW.Sh~fJ.B(fU

      Aacosd oP: Silvia Monica O'Haro
                                                                                                                         Date Issued: 25-JUL-2019

                                                                                                                                     Page:   2




CRSE    NO.        COUR3E TITLE                              CRED GRll     PTS   R



Transfer Informationcontinued:
PSY 250        Life Span Development                         3.000 TR
     Ehre: 8.000 QPta:    0.00
  GPA-Hrs: 0.000 6PAf     0.000

9prinq 2013                Hazrieburg Area Qmty College

ELC   002          Elective Transfer                         7.000 TR
      8hra:     7. 00 pets:   0.00
   GPA-Hre:     0.000 GPA:    0.000

Fall 2013                  Harrisburg Area City College

ELC   003          Blective Transfer                         8.000 TR
ELC   004         Elective Transfer                          1.000 TR
      Ehra:     9.000 QPta:   0.00
   GPA-Hre:     0.000 GPA:    0.000

Spring 2014                Harrisburg Area City College

ELC   005      Eloctive Tranafe=                             1.000 TR
ELC   006      Elective Transfer                             9.000 TR
      Ehra: 10.000 QPta:  0.00
   GPA-Nre: 0.000 GPA:    0.000

Fall 2014                  Harrisburg Area Cmty College

ELC   007      Electivo Transfer                             1.000 TR
ELC   a08      Elective Transfer                             9.000 TR
      Ehre: 10.000 QPte:  0.00
   GPA-Hre: 0.000 OPA:    0.000

 INSTITUTION CREDIT:

 Fall 2019
 IN PAOGREBS WORN
 PSY 235       Condition 6 Lesrn                             3.000 IN PAOGRE3S
 PSY 325       Psych of Rvman Cogn                           3.000 IH PROGRE33
              In Progress Credits                    6.000




                                                                         TRANSCRIPT TOTALS
                                            INSTITUTION         Eh=n:           0.000 QPte:       0.00
                                                             GPA-Nra:           0.000 GPA:        0.000

                                            TMN3FER             Ehrs:            99.000 QPts:     0.00
                                                             GPA-Hr~:             0.000 GPA:      0.000

                                            OVERALL             Ehrs:          99.000 QBta:       0.00
                                                             GPA-Hra:           0.000 GPA:        0.000
                                                                         END OF TRANSCRIPT



This officially sealed and signed transcript is printed on blue SCRIP•SAFE" security paper
with the name of the university printed in white type across the face of the document. A raised
seal is not required. When photocopied the institution name and the word COPY
                                                                                  ~p~~NTIAL
latent image. A BLACK ON WHITE OR A COLOR COPY SHOULD NOT BE ACCE                                            Cathy J. Sp~~c~~~        trar
Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 10 of 16




                          Exhibit "C"
           Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 11 of 16




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SILVIA M. O'HARO,

                       Plaintiff                  :CIVIL ACTION NO 1:18-CV-2073
           v.
                                                    Honorable Jennifer P. Wilson
HARRISBURG AREA COMMUNITY
COLLEGE

                       Defendant


                      SECOND AFFIDAVIT OF CAREN LARUE

           1.    I, Caren LaRue, declare, subject to penalty for perjury under the laws

of the United States of America, that the following is true and correct:

           2.    I am currently employed by Harrisburg Area Community College

("HACC") as a professor of Nursing and the Director of the Nursing Program at

the College's Gettysburg Campus.

           3.    Exhibit 1 to this Affidavit is a copy of students' grades in the theory

portion of Nursing 206 during the fall semester. The students' names, other than

O'Haro's, have been redacted.

           4.    Five total students originally failed the theory portion of Nursing 206

during the Fa112014 semester: "R.W.," "L.F.," "E.P.," "M.B.M.," and "O'Haro."

           5.    M.B.M. is Latina.

           6.    R.W., L.F., and E.P. are all Caucasian.



7567246.
    Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 12 of 16




       7.     L.F. failed Nursing 206's theory portion by six points. She did not

lodge a grade appeal.

       8.     E.P. failed Nursing 206 by 12 points. She did not file a grade appeal.

       9.     R.W. originally £'ailed Nursing 206 by three points. She filed a

successful grade appeal, which resulted in her passing Nursing 206.

       10.   M.B.M. originally failed Nursing 206 by 5.5 points. She filed a

successful grade appeal, which resulted in her passing Nursing 206.

       11.    Since I have been employed at HACC, no student has obtained more

than 5.5 course points by filing a grade appeal.

       12.   The following statement appeared in the course syllabus for Nursing

250 during the Spring 2Q15 semester; "A NOT MET on any skill at the end o~ the

course and an any teaming outcome in the clznical performance evaluation toolkit

will result in a `D' grade for the course, regardless of the theory grade."

       13.   A "D" grade is a failing grade in HACC's Nursing program.

       I4.   Thus, the language in the Nursing 250 syllabus doesn't mean a student

autonzatieally must receive a "D" grade if the student obtains a "Not Met"

evaluation for any clinical criteria.

      15.    Instead, that language means that a student must obtain "Met"

evaluations on all .clinical evaluations. Students cannot make up fora "Not Met"




                                          2
   Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 13 of 16




evaluation by obtaining a suff ciently high grade in Nursing 250's theory

component.

      15.     In other words, a student will receive a maximum grade of a "D"—

which is a failing grade   if she has a "Not Met" clinical evaluation at the course's

conclusion.

      17.     Students must pass Nursing 250 in order to graduate from II11CC's

associate degree in Nursing program.

      18.     O'Haro, therefore, could not have graduated from the program

without passing Nursing 250, regardless of the grades she attained in other Nursing

courses.

      19.     Once it became clear that O'Haro had not satisf ed all clinical criteria

in Nursing 250, she was relieved of the responsibility of sitting for the final exam

in that course.

      20.     Additionally, O'Haro was removed from the Nursing program at that

time, since O'Haro's failing grade in Nursing 250 marked the second failing grade

she had received in the program.

      21.     As a result, O'Hara was removed from the other courses she had

registered for that semester: Nursing 243 and Nursing 251.

      FURTHER AFFIANT SAITH NOT.




                                           3
Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 14 of 16




   f ~-~ `~~ (~- C~ tit
  Executed on (Date)                          Caren LaRue
Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 15 of 16




                          ExHISIT 1
            Case 1:18-cv-02073-JPW Document 39-1 Filed 12/20/19 Page 16 of 16




                        User List -Process Common Hlth Probs IX - Harrisburg Area Community College                                                                                                                             Page 1 of 1

                                                                                                                                                                                                                                                 c
                                              My Homa                      1'roeesc Cummon Hlth...                                                                                                             Cnran lsltu~

                                                                                                                                                                                                l2/9/70t4       lot~peJ in as cUlaru<
                                           FtACC
                                           '~~.h~ °'w~~~+i7SS~~                            procoss Common Nlth Probe II

~                                           Couree Hnnte                   ~ Content                          ~ Assessments               7 ~    rummunicatwn                     ~'   ` fi'esourer_s        ~ Faculty


                          Enter Qradea                  Menage Grades                         5cnemes           Setup wlzord                                                                                                   ~«Mpf      H~Ip


                             ;mpOrt        6poK               flan AcUenf

                          Note
                              • Soma prada ihnu/atpunu va Mt tl~fWapO. dick FWna9e CoYxms to change ~vhKn items am v~side.


                           Vlew 0y: Ufar           ~Y           Apply                                                                                                                                              Sr~lUh W Spnadfinet Vkn

                           SN/U FOr: ~                                                            SlIOM $Nrtlt OQiiOM
                                                                                                                                              ~DACTED

                                                                                                    Ffn~l Gndac                                                                                                      flnsl Gradu
                                      Loft N~m~ a. Flnt N`mo                                      ~                                  Flnd Hxam .                  Ov~~aN NnY [xrm erode
                                                                                             Hnal taleulatad Gratl~ eiCet~                                             A                                      ~inel Glwlatad ands
                          ~~ ;~.t 9G                              i                     208 / 358. 00.62 ~.~          ~ 5~             7~ I      • / 92. -                                 9 / 9, 62.5 No                   ]08 / ISA. 80.62 K
                      ~' ❑ >~A=3                                                       .221 / t59. 95.66 %                  L~Q        '(1{-     ' / 92. • ~                               7 / 0.87.5 %                     )21!75d, ~.66'Y~
                     ~•~ !, I ~~ ~T 4'                                                  t23.5i 25B, B6.6)'A             ?~~, ~•S'      ?(p       •/92,•                                    )/8.87.5%                      321.4J2SB, B6.07K
                      ~`~ (] '.}eY~'                                                    720I 258. 85.27 q               /,t ~          (p~       •i92, -                                     6/ e. 7516                    3iU/ 758.85.274
                     ,~~ ~[~ ~:s~                                                       YOz4! 259, J0.43 4b          5~ ~ ~             ~~       • / 9i, ~              _„                   6 / 8, 75 v:,               207,5! =S8.80~~315
                              yam'                                                                                                                                                                                       _. .~ ._. _
            ~,.            ~~                .._.                                                                    ~
                                                                                                                     a:F'              (~ ~                             (P                 5/d 62.5'W                      IN l378, 751914'.... . .
                     _J~❑ il~1l                    ..                                   I09/196. E1.01%               C,'
                                                                                                                        J.wj           ~O~r      •l9~, •                                   7/087.5%                        t09/CSC. B1.O14
                      il.l ~I~~ri~                                                     •24x.S71Y9:93:4~~1!            (r~j.S           ~         •/9t.•                                     8 /d.~~19~'.1i               74~.$'I XSBi9,7.lK Yi
                      ..:y (] '.E'+~ r                                                  227 / ]58, e7.96 N            7~ L~.             C 5 ' 192                                         8.) 0~ ~IAO'~1~                 2I7 ~ 7lJ. ~>.9!'Y.
                                ., f.
                  .. '. (] '~~ry"
                                .                                                  : 2LY.SJ 259.94.J M.             L~3..r
                                                                                                                         j              ~,j ':92,•                                        .5!0.62.5%                       217.5!356, 8~39i;
                                                                                                    FloaPQndp                                                                                                         Rnat WsdM
                                     Last Name., Fln[ Nama                                         .. • .' ••     ••, . •           Pln~l !ram                    Ovxoll ~~nal lx~m Qrsde •                      . . . ... .. . .. ..
                                                                                         .. Flnal Gtculet~d Orad~                                                                                             Find Gfwfatad Orada .
              ~~
             (i           Q ~'t +C~                                                     7L9.S/t5B, B5.Os a          lE-{, ~..          ~(~'!9Z'                                            7/s, 67.5%                    219.5!738. S5.i780:
              /-.~Q . yl~y 1,                                                           207.5 /251. 90.aI 4•        .~~. a
                                                                                                                         {              ~~'191,•                                           S/8, 625 Y.                   207.5!258, 60A3 Y.
                  j      [J . f':~.u,~.l                                                706.5/ 258, 80.04 Y          y [~.. Ca.         ~ J ,' / 91, ~                                      6 / !. 79 p                  306.51 ]St,   eo,a w
                        ~[] j.< ~                                                      .208.5 / 258. 90.Bt 15       5 a, • 5            pl~- !
                                                                                                                                        ~    • 92..                          ..            7 / 8. 87.5 %~                2pg.5) Z$!, d0.A4 %
     ~~.f ~+~a,~ ~ R:~~                                                                 tDs.S/158.X3.06!',          `t .7,. .'~        ~n .~ '/9.i.•             ~~'7                      Y/9,e~.sx~                    iae.s, 3se. ri.aa~
                                                                                                                                            •~ez...              ~...:,--~
          '::•G't,~r
              .                                                                        :a9rxss;e~.o~si~              `S.al. . ..       431                             .,                   eie.~s~                        msiue.ai.oix
    :^~.~:..a ❑ g:~~aM.ro.sr„~.                                                        ~as~tse.i:.os~               '~.')             G~/.fi•i~7.-.               1   .~                    ~ie,'soK~                      iase~:ian.cs+e
            ~,~y~, (~: ~~~i                                                    ~       189/]58. 7J.26%               ~~•               ~L)      J92,•            ill                      )/~. I7,5%                       la9/376. )3.t6 Y.
                f.~
               ~F'~   y9 Ti'~
                           ..                                                      ~7I0.5/Z59. 91.59Y               'J ~ ~~            ~I •~97.',                   P                       4/B~SO Y.                    2lQ.S%25l. Ei.59 "l
              j4.t ('~~;;~{                                           r            .213.5/150. 82.364y               L~.~ • `j          J
                                                                                                                                        o (p '/ 9Z. -                                     S/8. 62.59:,                   ;11.5/758, l2.36'h
                                                                                                   ~Inal C.redes                                                                                                    Flna~ araAw
                                    !rat Mame a, Plrot Meme                                    •~ ~ ~ ~ ~        ~                  Nnal lxam .                  Ov~raIl FlnN lxam drade r                      ~      ~   - •-~
                                                                                            Plnal CaiculaUd drado ~                                                                                          floe! Celwl~ted Or+tls .
       .      /          [] }nom"                                                  ,226/258.87.6%                   3~"J              ~f4'Z • ~j'/92.~                                     A•/O:i~Ob~:%                       236/250~B7.6A
      ,• ~;~..~          i ~ ~r 4~~                                                    z:oiz9a, es.v s,             e~. i              ~~{. •, v:. •                                       81ia'iAh':~k                    izoiiu, ss.zi %
            < r~;~       ~ yy-''~ _•           •• • . .,'~                             23I / Z58. 06.05 `~i         3~                 ~ ~ • r vx. •                                       a'ie:a0(I.W.                   222 / 258.88.05 iY
           .~~.+~! ~ ,~n~                                                              202.5/25&. Y9.n9?b          ~$„J                ~.~ •/92.•                                         ~6/D, 759b                    102.5/258.7Q.H+'s.
           ,~J ~~ (~ ~Y,,a~~..••.                  •• _ . ~                            209.5! 258. 81.2 94                             ~ f ~ • ~ 92, •                                      6 / C. 75 Mr                 2d1.5/256~ 81.2 9S
             T{~                                                                                                   ~'..,.                                                                                                        ~ ..
              T/'~ ❑ '~~~•
                      i~ tT,                                                       '213.5/250,86.67°h              ~7 , 'j             ~ ~P •/92.•                                          6/6. 75'ri                  1235! 250, 86.6) ~Yi
            . ~YQ        (] ~.1~T             ..                               . .148.5! 7`~8. 76.94'.4            ~f~, ~              '~[,l •: 92.•                                      7/8,67.5%                     19A.5/158, 76.9i~
           ~~ j~~        ~ 1~•~'d~.v                                                   215.5/350.03.57°s~          ,/,~• :~.'~         ~'.~•t 92, •                                       61.~Bi'100'!ki                215.5/258, 07.57 ?4
     r:~~~~~❑ i=~~e                                                                    i90.5r 258. 73.84 ~,        .•Iti '.)          (n"~. x.•/92. .          `'i~,~                       6lC~75'1b,                  190.5!258,73.8174
                                                                                   ~                                 Rl
       / t.i  i ~ ~!.'3~P1                                                             !99/258. 77.11 .F            ~r a               `~.~ '192.•                                        5/E, 61.5%                      194/758.7).1314
          ('•                                                                                ..
                                                                                                 Fl~al QraAm                                                                                                        Fln~l QnJes
                                    teat Nn~~e .. Ffrsl Name.                                                                       Flnel Exnm .                 O~croll Flnal Exam G~ada
                                                                                           Plnul Celculalnd Groda •                                                                                          Finpl C3~tUILlad GfLdE
                  :F~? (~ ,'•~'~'                                                      222.5/]50. BFIA'.           ~~.-~              ~I        •/92.-                                    7/B. B7.S Y.                  211.5/tSt. B&t~Y.
             .; •3       U 1':I~y i                      ..                            2ll / 258. 89.53 ~F          ~~                 .i~ c~~ ' / 93, •                                  Q/ 0;'~,~d:9b.                  23U 258, 89.53'k

                               ~~ Emo~l                5p v~              p+r page




                                                                                                                                                                                                                                            K00226




                                                                                                                                                                                                                                        D000242
